IN THE COURT OF APPEALS OF THE STATE OF WASWJNbhfo^ h ^" U'

ROGER A. STREET,                                     No. 75644-3-1


                      Respondent,                    DIVISION ONE


             v.



WEYERHAEUSER COMPANY,                                UNPUBLISHED


                      Appellant.                     FILED: November 28,2016




       Cox, J. - Weyerhaeuser Co. appeals the trial court's judgment on a jury

verdict in Roger Street's appeal from an adverse determination by the Board of

Industrial Insurance Appeals. At issue is whether Street's chronic low back

condition is an occupational disease that arose naturally and proximately out of

his distinctive employment conditions. Because substantial evidence supports

the jury's verdict, we affirm.

       Street worked for either Weyerhaeuser or its subsidiary for his entire

career. He first worked as a logger. Starting in 1991, he worked in various

positions in a paper mill. His duties included moving 40 to 50 inch diameter rolls

of paper. At times, Street had to "manhandle" rolls of paper to move them, which

included twisting and pushing the rolls on conveyor belts. On average, these

rolls weighed 1,000 pounds. Street's job also required that he repetitively load

"cores," which weighed between 1.5 and 15 pounds.

       In 2013, Street applied for workers' compensation benefits for a lower

back condition. The Department of Labor and Industries denied his claim.
No. 75644-3-1/2



      An Industrial Insurance Appeals Judge reversed the Department. The

proposed decision and order stated that Street's manhandling of heavy paper

rolls constituted distinctive conditions of employment. This decision further

stated that Street's back condition arose "naturally and proximately" out of such

distinctive employment conditions.

      Weyerhaeuser petitioned for review to the Board of Industrial Insurance

Appeals (the "Board"). The Board ruled that there was no showing of distinctive

employment conditions. And the Board further ruled there was no showing that

Street's back condition arose "naturally and proximately" out of any distinctive

employment conditions.

       On appeal to the superior court, a jury decided that the Board's decision

and order was incorrect. The jury further found that Street's condition is an

occupational disease.

       Weyerhaeuser appeals.

                           OCCUPATIONAL DISEASE

       Weyerhaeuser primarily argues that Street must present expert medical
testimony showing that his work conditions were distinctive to his employment in
order to establish an occupational disease. Essentially, this is a challenge to the

sufficiency of the evidence supporting the jury verdict. We hold that there is
sufficient evidence to support the jury's verdict.

       The Industrial Insurance Act (IIA) governs the standard of review in

workers' compensation cases, where an evidentiary hearing occurs only at the
No. 75644-3-1/3



Board.1 The party challenging the Board decision in the superior court bears the

burden of proving that the Board's findings and decision were not prima facie

correct.2 The superior court reviews de novo the Board's decision but does so

solely on the Board record.3 The superior court may substitute its own findings

and decision for the Board's only if the superior court finds that the Board's

findings and decision are incorrect by a preponderance of the credible evidence.4

       In reviewing the superior court's decision, we review the record in the light

most favorable to the party who prevailed in superior court.5 We determine

whether substantial evidence supports the jury verdict.6 Substantial evidence is

"'evidence sufficient to persuade a fair-minded, rational person of the truth of the

matter.'"7 We review de novo the trial court's conclusions of law.8

       Under RCW 51.08.140, an occupational disease is a disease that "arises

naturally and proximately out of employment."      In this case, the parties

       1 Potter v. Dep't of Labor & Indus., 172 Wash. App. 301, 310, 289 P.3d 727
(2012); seeajso RCW51.52.100; RCW51.52.115; RCW51.52.140.

       2 Zavala v. Twin City Foods. 185 Wash. App. 838, 858, 343 P.3d 761 (2015).

       3 Potter, 172 Wash. App. at 310.

       4 Ruse v. Dep't of Labor & Indus.. 138 Wash. 2d 1, 5, 977 P.2d 570 (1999).

       5 Zavala. 185 Wash. App. at 859.

     e Cedar River Water & Sewer Dist. v. King County. 178 Wash. 2d 763, 777,
315P.3d 1065(2013).

       7 Dep't of Labor & Indus, v. Lyons Enters.. 185 Wash. 2d 721, 731, 374 P.3d
1097 (2016) (quoting R &G Probst v. Dep't of Labor &Indus.. 121 Wash. App. 288,
293, 88 P.3d 413 (2004)).

       8 Potter. 172 Wash. App. at 310.
No. 75644-3-1/4



disagree about what is required to establish whether a disease arises naturally

out of employment. Weyerhaeuser argues that Street must present expert

medical testimony showing that his work conditions were distinctive to his

particular employment and caused his back condition. Street disagrees. We

agree with Street.

       Dennis v. Department of Labor & Industries9 is instructive. There,

Kenneth Dennis had joint osteoarthritis in his wrists, and his job required that he

cut metal with tin snips for four to five hours a day.10 Dennis pursued an

occupational disease claim.11

       The parties disputed whether Dennis's disabling wrist condition arose

naturally out of his employment.12 The supreme court explained that "[t]he

causal connection between a claimant's physical condition and his or her

employment must be established by competent medical testimony which shows
that the disease is probably, as opposed to possibly, caused by the

employment."13 In that case, the court stated there was "sufficient medical
evidence in the record from which a trier of fact could infer the required causal

connection" that the osteoarthritis in Dennis's wrists was rendered symptomatic



       9 109 Wash. 2d 467, 477, 745 P.2d 1295 (1987).

       101^81469.

       11 Id,

       12 Id, at 478.

       13 Id at 477 (emphasis added); see also Sacred Heart Med. Ctr. v. Dep't
of Labor & Indus.. 92 Wash. 2d 631, 636-37, 600 P.2d 1015 (1979).
No. 75644-3-1/5



by repetitive tin snipping.14 The court further stated that the "proximately"

requirement was not seriously in dispute in that case.15

       Similarly, here, we do not perceive any serious dispute whether there was

sufficient evidence tying Street's back condition to his work. Street testified at

the hearings, along with his former supervisor, his primary care physician, and

the osteopathic physician for Street's pain management.

       Street's primary care physician, whose testimony is to be given special

consideration under the circumstances, testified that she diagnosed Street with

"chronic low back pain related to degenerative arthritis" and "[degenerative

disease of the spine."16 She opined, on a more probable than not basis, that

Street's heavy work generated mechanical loading that caused his degenerative

disc condition.

       There was testimony on behalf of Weyerhaeuser that was designed to

refute this and other testimony on behalf of Street. The evaluation of witness

credibility is the province of the jury and is not reviewable by this court.17 We see
no reason to depart from the rule that we review the sufficiency of the evidence in

the light most favorable to the party who prevailed in superior court: Street.




       14 Id,

       15 Id, at 478.

       16 Potter. 172 Wash. App. at 312.

       17 See State v. Andy. 182 Wash. 2d 294, 303, 340 P.3d 840 (2014).
No. 75644-3-1/6



       We move to consideration of the real dispute: whether medical testimony

is required to fulfill the other requirements of an occupational disease. Again, we

turn to Dennis.


       The supreme court focused on the "naturally" language of the governing

statute after considering the "proximately" language.18 In the context of the

statute, this word "naturally" is linked to the requirement that the occupational

disease must "arise out of employment."19

       After discussing, at length, this requirement, the court held:

       [A] worker must establish that his or her occupational disease came
       about as a matter of course as a natural consequence or incident of
       distinctive conditions of his or her particular employment. The
       conditions need not be peculiar to, nor unique to, the worker's
       particular employment. Moreover, the focus is upon conditions
       giving rise to the occupational disease, . . . and not upon whether
       the disease itself is common to that particular employment. The
       worker, in attempting to satisfy the "naturally" requirement, must
       show that his or her particular work conditions more probably
       caused his or her disease or disease-based disability than
       conditions in everyday life or all employments in general, the
       disease or disease-based disability must be a natural incident of
       conditions of that worker's particular employment. Finally, the
       conditions causing the disease or disease-based disability must be
       conditions of employment, that is, conditions of the worker's
       particular occupation as opposed to conditions coincidentally
       occurring in his or her workplace.1201

       In that case, Dennis and his attending physician testified.21 The physician

testified "that it was reasonable to assume that the localization of pain in



       18 Dennis. 109 Wash. 2d at 479.

       19 id, at 480.

       20 Id at 481 (emphasis added).

       21 Id. at 469
No. 75644-3-1/7



[Dennis's] wrists was related to his occupation."22 The Board found that the

continued use of tin snips for four or five hours per workday "exacerbated

Dennis's preexisting osteoarthritis in his wrists, which became disabling."23 The

supreme court determined that the attending physician presented uncontroverted

medical testimony "that more probably than not[,] Dennis's repetitive use of tin

snips made the osteoarthritis in his wrists symptomatic and disabling."24 Thus,

the supreme court concluded that the medical evidence in the record was

"sufficient to support the inference that Dennis's disabling wrist condition arose

naturally and proximately out of his employment."25

       Here, Street's attending physician provided similar testimony. She tied

Street's lower back pain to the job that he was doing, on a more probable than

not basis. She testified that she understood Street's job involved, among other

things, heavy lifting and pushing of heavy rolls.

       There was also testimonial evidence by Street and others that described

the bending and pushing nature of Street's jobs in "manhandling" the paper rolls

that he worked with in the paper mill. In other words, sufficient evidence exists in

this record for the jury to have found that such manhandling of paper rolls was a

distinctive condition of employment at the paper mill.




       22 jd, at 483.

       23 id, at 477.

       24 id, at 469, 483.

       25 Id. at 477, 483.
No. 75644-3-1/8



       Moreover, there is sufficient evidence to show that Street's chronic back

pain related to degenerative arthritis and degenerative disease of the spine arose

naturally and proximately out of distinctive conditions of his employment with

Weyerhaeuser.

       Weyerhaeuser claims that medical testimony is required to fulfill the

requirement of showing the "naturally" part of the statutory definition. It purports

to rely on Dennis for this proposition.

       Nowhere in the last passage from that case, quoted earlier in this opinion,

did the court state any such requirement. Nowhere in the jury instructions in this

case is there any statement of such a requirement. The requirement does not, in

our view, exist on the basis of any of the authorities that Weyerhaeuser argues.

       For example, in Gast v. Department of Labor & Industries. Vickie Gast

alleged an occupational disease caused by stress arising out of her

employment.26 Gast worked as a maintenance laborer, and rumors developed
about her relationships with male coworkers.27 Gast filed a benefits application

with the Department, claiming that her coworkers' rumors, innuendos, and
inappropriate comments were distinctive conditions of her employment.28 The
Department argued that such rumors or comments "coincidentally exist[ed] in the




       26 70 Wash. App. 239, 241, 852 P.2d 319 (1993).

       27 id,

       28 Id. at 242.



                                          8
No. 75644-3-1/9



workplace,... occurred] in everyday life and employment in general, and [were]

not distinctive conditions of employment."29

       Division Three of this court concluded that the trial court "correctly

determined as a matter of law that rumors, innuendos, and inappropriate

comments by coworkers are not distinctive conditions of employment."30 The

court further stated that "[s]uch conditions are unfortunate occurrences in

everyday life or all employments in general. Their occurrence at a specific

workplace is coincidental and not a natural consequence or incident of distinctive

employment conditions."31

       The opinion does not refer to any requirement of expert medical testimony

or state that Gast's claim failed because she did not present medical testimony

showing that her work conditions were distinctive to her particular employment

and caused her alleged disease.

       Similarly, in Woldrich v. Vancouver Police Pension Board.32 Division Two

of this court determined that Albert Woldrich failed to establish that his disability

arose as a natural consequence of distinctive employment conditions.33

       The opinion neither references expert medical testimony nor states that

Woldrich's claim failed because he did not present medical testimony showing


       29 id,

       30 id, at 243.

       31 id,

       32 84 Wash. App. 387, 391-93, 928 P.2d 423 (1996).

       33 Id. at 393.
No. 75644-3-1/10



that his work conditions were distinctive to his particular employment and caused

his disability.

        In Potter v. Department of Labor & Industries, the Board concluded that

Jane Potter did not sustain an occupational disease within the meaning of RCW

51.08.140.34 There, Potter worked in a newly remodeled law office and argued

that defective ventilation in the office, combined with the odor emanating from the

new blinds in the office, caused her multiple chemical sensitivity disorder.35 In

rejecting Potter's claim, the Board stated that it had "evidence of use of certain

chemicals in the remodel, some of which can cause neurological symptoms in

certain quantities, but no evidence of exposure to anything other than permissible

limits."36 The Board also noted that "'[r]emodels are everywhere, and by no

means limited to law offices, or to work for that matter.'"37 The trial court affirmed

the Board's decision, and we affirmed the trial court.38

        Although Potter did present medical testimony, we concluded that Potter

provided no evidence that her office exposed her to a greater risk of contracting
her disorder than other environments she had encountered.39 Like the previous

two cases discussed above, the opinion does not state that Potter's claim failed


        34 172 Wash. App. 301, 308, 289 P.3d 727 (2012).

        35 id, at 304, 306, 315-16.

        36 id, at 308.

        37 id, at 316.

        38 id, at 309, 316.

        39 Id. at 316.



                                          10
No. 75644-3-1/11



because she did not present expert medical testimony showing that her work

conditions were distinctive to her particular employment and caused her disorder.

       In sum, Dennis and opinions that follow do not support the argument that

occupational disease claimants are required to present medical testimony

showing that his or her work conditions are distinctive to his or her particular

employment. Expert medical testimony is, of course, required to show causation

between the disease and the employment. That was done in this case.

       We note also that the relevant jury instruction in this case, to which

Weyerhaeuser did not take exception, did not require such medical testimony.

Rather, Instruction Number 14 provided:

              Proof that the condition arose naturally and proximately out
       of the employment must be established at least in part through
       expert testimony. The causal connection must be found to exist as
       a matter of probability; that is, more probably true than not true. An
       expert opinion that causation is only possible is not sufficient to
       prove proximate causation.[40]

       In sum, Street was not required to present expert medical testimony to

show that his "job duties and activities working for Weyerhaeuser constitute

distinctive conditions of employment sufficiently different from his activities of

everyday life."41

       Weyerhaeuser argues that "whether particular work conditions constitute!]

a 'distinctive' cause of a medical condition presents a medical question."42 It


       40 Clerk's Papers at 526.

       41 id, at 534.

       42 Brief of Appellant at 19.


                                          11
No. 75644-3-1/12



relies on Dennis and Zipp v. Seattle School District No. 143 to support this

argument. It specifically states that "issues of medical causation must be proved

through expert testimony."44

      We agree that issues of medical causation must be proven with expert

medical testimony. That was done in this case by Street's attending physician,

whose testimony must be given special consideration and tied Street's low back

pain to his employment conditions.

       But neither Dennis nor Zipp supports the argument that expert medical

evidence is required for other questions, specifically the one before us.

       Weyerhaeuser also argues that the supreme court's discussion in Dennis

about the medical testimony presented in that case "was very limited and did not

purport to provide an exhaustive account of the attending physician's testimony

as to the distinctiveness of the claimant's work exposure."45 Other than implicitly

conceding that this case does not support the proposition that it argues, we do

not find this observation helpful. If anything, the lack of discussion in Dennis

about the attending physician's testimony as to the distinctive work conditions

further supports the conclusion that such expert medical testimony is not

required.

       Lastly, Weyerhaeuser argues that the legislature's use of the phrase

"arising out of to define an occupational disease requires medical testimony to

       43 36 Wash. App. 598, 601, 676 P.2d 538 (1984).

       44 Brief of Appellant at 19 (citing Dennis. 109 Wash. 2d at 477).

       45 Reply Brief of Appellant at 14.


                                            12
No. 75644-3-1/13



demonstrate the requisite distinctive employment conditions. It specifically

argues that the phrase "arising out of reflects the legislature's intent to require a

causation analysis in determining whether a claimant's condition arose naturally

from his or her employment. We do not read the supreme court's exhaustive

discussion in Dennis to be consistent with this novel argument. Thus, we reject it.

                           ATTORNEY FEES AND COSTS

                                       At Trial


       Weyerhaeuser requests that we reverse the trial court's attorney fees and

costs award to Street. Because we affirm the trial court's judgment in favor of

Street, we decline to reverse the trial court's award of attorney fees and costs.

                                     On Appeal

       Street requests attorney fees and costs on appeal as a prevailing party

under RCW 51.52.130. We grant Street's request for attorney fees and costs,

subject to his compliance with RAP 18.1(d).

       RCW 51.52.130 authorizes this court to grant reasonable attorney fees

and costs "where a party other than the worker... is the appealing party and the

worker's . . . right to relief is sustained." Here, Street did not appeal, and we

affirm the trial court's judgment in his favor. Thus, we grant Street's request for

attorney fees and costs.




                                          13
No. 75644-3-1/14



      We affirm the judgment on the jury verdict and award Street fees on

appeal, subject to his compliance with RAP 18.1(d).

                                                        *Sax,T.
WE CONCUR:




  /*CJ/                                        W, -w*> a,




                                       14